Order, entered on July 15, I960, denying petitioner’s motion for summary judgment and granting the cross *744motion of respondents, Gabriel Kaslow and David Zuckerman, for summary judgment, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Order, entered on March 10, 1961, denying appellant’s motion to vacate the order of the Surrogate’s Court, entered on July 15, 1960, and for a rehearing of the motion for summary judgment unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Concur — Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.